Citation Nr: 0504792	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-16 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a left femoropopliteal bypass surgery with a 
left reverse greater saphenous vein graft performed on 
September 17, 1998.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to June 
1982, with 18 years, 3 months and 8 days of prior active 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.  In March 2004 the veteran and his 
sister presented oral testimony at a hearing held in Las 
Vegas, Nevada before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a by-pass graft.  The 
rating decision noted the following:  Service connection for 
left lower vascular disease under the provisions of 
38 U.S.C.A. § 1151 is denied because this condition neither 
occurred in or was caused by service.  Benefits under the 
provisions of 38 U.S.C.A. § 1151 are not service-connected 
benefits and the issue has nothing to do with service.  
Rather, compensation is paid as if service-connected.  Such 
statements in the rating decision constitute obvious error.

The veteran has submitted a medical statement noting high 
velocity and a that that the graft may be "to tight."  The 
AOJ did not seek clarification or obtain any opinion. 

An examination or opinion addressing whether the veteran had 
additional disability from the bypass surgery on September 
17, 1998, and if so, whether such disability was due to fault 
on the part of VA or was an event not reasonably foreseeable, 
is necessary.  Also, the veteran apparently underwent another 
left femoropopliteal bypass surgery in September 2001 and 
such records need to be obtained.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should obtain all records 
pertaining to the left femoropopliteal 
bypass surgery performed in September 
2001.

3.  The AMC should schedule the veteran 
for a VA examination or obtain a medical 
opinion after a review of a complete 
record.  The examiner should opine on 
whether it is as least as likely as not 
that the veteran has an additional 
disability from the left femoropopliteal 
bypass surgery with a left reverse 
greater saphenous vein graft performed on 
September 17, 1998, and if so, whether it 
is as least as likely as not that the 
additional disability was to (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing hospital care or medical or 
surgical treatment, or (b) an event not 
reasonably foreseeable.  Specifically, 
was there a tight graft and if there was, 
what was the cause of the tight graft.  
(Reference is made to a medical report 
dated November 16, 1998.)

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




